Case 1:20-mc-00086-CKK Document1 Filed 09/15/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FEDERAL TRADE COMMISSION,
Case No. 6:16-cv-982

OFFICE OF THE ATTORNEY GENERAL,
STATE OF FLORIDA,

DEPARTMENT OF LEGAL AFFAIRS Case: 1:20-mc-00086
Assigned To : Kollar—Kotelly, Colleen
Plaintiff, Assign. Date : 9/15/2020

Description: Misc.
Vv.

GREGORY GUICE

MOTION TO QUASH AS TO SUBPOENA DOCUMENTS FOR
GREGORY GUICE FROM PAYPAL HOLDINGS, INC.

Petitioner, Gregory Guice, pursuant to Section 1101 of the Right to Financial Privacy Act of 1978
as well as 12 U.S.C. 3401, et seq., 16 CFR § 3.34, Federal Rules of Civil Procedure 45 and 26,
hereby moves this Honorable Court to quash the subpoena served to petitioner on August 17,
2020. This subpoena requires the productions of petitioner’s financial records maintained at

PayPal Holdings. Inc. In support of this notion the Petitioner States as follows:

1. Petitioner was/is a customer of PayPal Holdings, inc. as defined under 12 U.S.C.
3410.

2. The financial records sought by the Commission are not relevant to the law
enforcement inquiry described in the Commission’s notice of request for financial

records, because the account is owned by Petitioner personally for about 7 years,

has remained solely in Petitioner’s name individually.

3. Moreover, Kevin W. Guice, has never been an owner of the account, nor has he ever

been signatory on the account.

i

;
;
|
j
Case 1:20-mc-00086-CKK Document 1 Filed 09/15/20 Page 2 of 4

4. Additionally, The Federal Trade Commission’s request to be given copies of
Petitioner’s monthly statements, checks, deposits, ACH, withdrawals or transfers/
wire transfers is an invasion of Petitioner’s privacy rights afforded under the Right to
Financial Privacy Act and under Florida’s right to Privacy as set forth in Art. |, Sec. 23
of the Florida Constitution. See Art. |, Sec. 23, Fla. Const. (“Every natural person has
the right to be let alone and free from governmental intrusion into the person’s

private life except as otherwise provided herein...”)

5. The Federal Trade Commission is attempting to conduct a baseless inquiry and
search under the color of state power in violation of my Fourteenth Amendment
Due Process Right under the US Constitution and under Art. |, Sec. 12 of the Florida

Constitution.

6. Federal Trade Commission has no probable cause or evidence to suggest that
Petitioner’s PayPal account has anything to do with Kevin Guice or with monitoring
in regards to compliance reviews. There is no admissible evidence that has any
correlation to even point to Petitioner's PayPal account. After all the financial
records from 419 Solutions and Terra Barrs’ account(s); along with Terra Barrs’
deposition on December 10, 2019, nothing has led to Gregory Guice’s PayPal
regarding any transactions. Terra Barrs stated that the company was opened late
2017 and closed in March of 2019. Therefore, Petitioner’s personal financial records
that are not jointly owned with Kevin Guice are not proportional to the needs of this
subpoena and should at least be limited to the timeframe in questioning by the
Federal Trade Commission or furthermore be fully protected under Rule 26 (c) and

Rule 45 (c).

7. In short, the information sought by the subpoena is not reasonably calculated to
lead to evidence admissible in the underlying litigation, and that the production of
information is unduly burdensome. Any information sought by means of subpoena

must be relevant to the claims and defenses in the underlying case. More precisely,
Case 1:20-mc-00086-CKK Document 1 Filed 09/15/20 Page 3 of 4

10.

the information sought must be “reasonable calculated to lead to admissible
evidence.” Rule 26(b). This requirement is liberally construed to permit the
discovery of information which ultimately may not be admissible at trial. Overbroad
subpoenas seeking irrelevant information may be quashed or modified. (See e.g.

Moon v. SCP Pool Corp., 232 F.R.D. 633, 637 (C.D. Cal.2005)).

Federal Rule of Civil Procedure 45 and 26 requirement that discovery be
proportional to the needs of the case; which this is not relevant to the Federal Trade
Commission inquiry and the Federal Trade Commission has no legitimate basis or
probable cause for requesting this subpoena. As this subpoena does not include any
information or requests for Kevin Guice, and to the compliance of Kevin Guice. 16
CFR § 3.34. information is not discoverable if it is not relevant Fed. R Civ. P. 26.
Moreover, discovery request are overbroad, even if some responsive information is
conceivably relevant, the subpoena should be quashed fully, or at least should be

limited to specific requests.

For the foregoing reasons, this Court should quash the proposed afford protection to
Gregory Guice regarding his financial records. Also, if the subpoena not be quash
entirely; at least, limit the subpoena to the extent the subpoena be purport that of
the relevant area, time and scope of the records and not the entirety or whole
lifetime of the financial records. Rule 18CFR 385.410(c) and also Florida Rules of Civil

Procedure 1.410 (c)

Lastly, even if the subpoenas are not quashed in their entirety, any documents or
information obtained should remain confidential and should not be disclosed to any
other government agency beyond the FTC or any other entity, nor should the
records be shared with any other person, including, but not limited to, the receiver
appointed in the above-styled matter as the receiver is not a federal agency nor is
Petitioner subject to any order that would authorize the receiver access to his

financial information.
Case 1:20-mc-00086-CKK Document 1 Filed 09/15/20 Page 4 of 4

11. Finally, this motion was submitted to The Middle District Court of Florida, Orlando
Division on September 2, 2020. The Middle District Judge Gregory J. Kelly stated that
petitioner did not submit the subpoena and was unable to proceed. Petitioner then
resubmitted on September 11, 2020 and was advised that Honorable Judge Gregory
J. Kelly was not within jurisdictional boundaries and that this motion needs to be
submitted to the proper courts. Petitioner had also reached out to The Federal
Trade Commission Mr. Lappe and also Mr. Rosenberg directly, in an email to
petitioner was told on August 26, 2020 “refrain from producing any documents

related to your accounts to us until resolution of your motion to quash.”

WHEREFORE, Petitioner respectfully requests this Court to grant the request in the
quash the subpoena and enter a protective order consistent with the relief set forth above and

for all other protections as the Honorable Court deems just and proper.

<— “Gregory Guice

Pro Se
deanguice5@outlook.com
407-715-4010

5626 Jean Dr

Orlando, FI 32822

Dated: September 15, 2020
Orlando, FL
